Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statements
The information disclosure statement(s) (IDS) submitted on 04/30/2020 was previously partially considered, however, the applicant has submitted the two references from the IDS that were previously omitted.  Thus, the IDS has been fully considered.  

Allowable Subject Matter
Claims 1, 7-8, 14-15, & 20 are allowed.

Reasons for Allowance
Examiner's statement of reasons for allowance for claims 1, 7-8, 14-15, & 20 are stated below.
Regarding independent Claims 1, 8, and 15, the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of said prior art that teaches “
A method of user enrollment and authentication processing, implemented in a computer system comprising a processor, memory accessible by the processor, and computer program instructions stored in the memory and executable by the processor, the method comprising: receiving and storing enrollment information from a client computer system, the enrollment information comprising a template of authentication data and it a plurality of additional vectors, wherein the template of authentication data is a vector representing values of features of biometric data, wherein the plurality of additional vectors are random 0-1 vectors, and wherein the template of authentication data is encrypted and the plurality of additional vectors are also encrypted; receiving an additional template, wherein the additional template is also a vector representing values of features of biometric data and wherein the additional template is also encrypted, to be used to authenticate the user from the client computer system; authenticating the user using the received additional template, the stored template, and the plurality of additional vectors; and 2 of 10SGR/36295528.1PATENTDocket No.: P201908647US01A/N: 16/862612determining that the authentication is successful when the received additional template matches the stored template by computing a distance function between the stored template and the received additional template using modular arithmetic and determining that they match when the computed distance is smaller than a pre-defined threshold; selecting a number of the plurality of additional vectors based on a desired probability of detecting an invalid template; and determining that the received additional template is valid based on whether an inner product between the received additional template and each of the number of the plurality of additional vectors is confined to a range,” in combination with all the elements of the claims respectively.
The dependent claims 7, 14, and 20 are allowable due to its dependence on independent claims 1, 8, and 15.
The closest prior art made of record are:
Blackhurst et al. (US 2020/0228340) teaches a method for securely performing biometric authentication online. The method described can be used to securely perform biometric authentication on a mobile device. For protecting the privacy of the users biometric data, a cryptographic comparison protocol can be used to perform matching of encrypted templates. For example, the cryptographic comparison protocol may involve Fuzzy Extractors (FE), Homomorphic Encryption (HE), and/or Secure Multi-Party Computation (SMPC).
Avni et al. (US 2014/0281946) teaches a method of verifying the identity of a user at an authentication server that includes receiving user data relating to a signature gesture entered by a user at a computing device, the user data having a plurality of sample points, verifying the user data at the authentication server by comparing to reference signature data, encoding a verification message within a digital image, and notifying the user that their identity has been verified on the basis of the user data received from the computing device.
Bent et al. (US 9,374,370) teaches Systems, methods, and program products for providing secure authentication for electronic messages are disclosed. A method may comprise generating an asymmetric private key based at least in part upon an invariant biometric feature vector derived from an input biometric reading. The private key may be further based at least in part upon a user password. The resulting private key may not be stored but rather may be generated when required to authenticate an electronic message, at which time it may be used to provide a digital signature for the electronic message. The private key may be deleted after use. The private key may be regenerated by inputting both a new instance of the biometric reading as well as a new instance of the password.
Bent at Col. 4, lines 42-61 states, “In embodiments, applying the threshold intensity value to the invariant feature vector to generate the 128-bit invariant code can comprise generating, using the threshold intensity value, a sequence of real numbers comprising a set of pseudo-random vectors; applying a Gram-Schmidt ortho-normalization to the set of pseudo-random vectors to transform them into an orthonormal set of vectors; computing an inner product between the invariant biometric feature vector and the orthonormal set of vectors; assigning a value of zero to each inner product value less than the threshold intensity value and assigning a value of one to each inner product value greater than the threshold intensity value; mapping each value to a bit location based at least in part upon the location within the biometric feature vector; and aggregating the values in their respective locations to produce a bit string. In embodiments, applying the threshold intensity value to the invariant feature vector to generate the 128-bit invariant code can further comprise, prior to computing the inner product, normalizing the invariant biometric feature vector between the values negative one and positive one.” (emphasis added)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILLIAM AVERY whose telephone number is (571) 272-3942.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.W.A./

/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495